 
 
Exhibit 10.1
 
STOCK PURCHASE AGREEMENT




This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of February 18,
2011 by and between Apextalk Holdings, Inc., a Delaware corporation (the
“Company”) and Foshan Royal Investment Ltd., a New Jersey corporation (the
“Purchaser”).
 
The parties hereto agree as follows:
 
1.              Purchase of Common Stock


The Purchaser, intending to be legally bound, hereby irrevocably agrees to
purchase from the Company 541,667 shares of newly issued common stock (the
“Common Shares”) at a purchase price of $2.40 per share at an aggregate purchase
price of $1,300,000 (the “Purchase Funds”) upon the terms and conditions set
forth hereinafter. The Purchase Funds shall be paid to the Company in the full
amount within 90 calendar days of the date hereof.


The Purchaser is delivering the Purchase Funds by a certified check made payable
to “Apextalk Holdings, Inc.” along with two fully executed copies of this
Agreement and a completed Investor Questionnaire (the “Investor Questionnaire”):


Apextalk Holdings, Inc.
637 Howard Street,
San Francisco, California, 94105
Tel: (888) 228-2829
Fax: (415) 777-3646


The Purchaser understands that the Common Shares are being issued pursuant to
the exemption from the registration requirements of the United States Securities
Act of 1933, as amended (the “Securities Act”), provided by Regulation D Rule
506, or Regulation S of such Securities Act. As such, the Common Shares are only
being offered and sold to investors who qualify as “accredited investors” as
defined by Rule 501 of Regulation D of the Securities Act, and a limited number
of sophisticated investors, and persons who are not “US persons” as defined in
Regulation S under the Securities Act.  The Company is relying on the
representations made by the Purchaser in this Agreement that the Purchaser
qualifies as such an accredited, sophisticated, or non “US person” investor, and
the Purchaser is capable of evaluating the merits and risks of his investment in
the offering and has ability and capacity to protect his interests.  The Common
Shares are “restricted securities” for purposes of the United States securities
laws and cannot be transferred except as permitted under these laws.


2.              Representations and Warranties.


2.1.           The Company represents and warrants to, and agrees with the
Purchaser as follows, in each case as of the date hereof:


(a) The Company will be duly organized, validly existing and in good standing
under the laws of Delaware with full power and authority to own, lease, license
and use its properties and assets and to carry out the business as it currently
engages. The Company will be in good standing as a foreign corporation in every
jurisdiction in which its ownership, leasing, licensing or use of property or
assets or the conduct of its business makes such qualification necessary, except
where the failure to be so qualified would not have a material adverse effect on
the Company.
 
 
1

--------------------------------------------------------------------------------

 
 

 
(b) At the date of hereof, the Company has 3,370,284 shares of issued and
outstanding Common Stock, par value $0.001, and zero shares of issued and
outstanding preferred stock.


Each outstanding share of the Common Stock will be validly authorized, validly
issued, fully paid and non-assessable, without any personal liability attaching
to the ownership thereof and has not been issued and is not or will not be owned
or held in violation of any preemptive rights of stockholders. There will be no
commitment, plan or arrangement to issue, and no outstanding option, warrant or
other right calling for the issuance of, any share of capital stock of the
Company or any security or other instrument which by its terms is convertible
into, exercisable for or exchangeable for capital stock of the Company, except
as set forth in Schedule 2.1(b). There will be no outstanding security or other
instrument which by its terms is convertible into or exchangeable for capital
stock of the Company, except as set forth in Schedule 2.1(b).


(c) There will be no litigation, arbitration, claim, governmental or other
proceeding (formal or informal), or investigation pending or, to the best
knowledge of the officers of the Company, threatened with respect to the
Company, or any of its subsidiaries, operations, businesses, properties or
assets except as set forth in Schedule 2.1(c) or such as individually or in the
aggregate do not now have and could not reasonably be expected have a material
adverse effect upon the operations, business, properties or assets of the
Company.


(d) The Company will not be in violation of, or in default with respect to, any
law, rule, regulation, order, judgment or decree except as may be set forth in
Schedule 2.1(d) or such as in the aggregate do not now have and will not in the
future have a material adverse effect upon the operations, business, properties
or assets of the Company; nor will the Company be required to take any action in
order to avoid any such violation or default.


(e) The Company will have all requisite power and authority to execute, deliver
and perform its obligations under this Agreement, and (ii) to issue and sell the
shares.


(f) No consent, authorization, approval, order, license, certificate or permit
of or from, or declaration or filing with, any United States federal, state,
local, or other applicable governmental authority, or any court or any other
tribunal, is required by the Company for the execution, delivery or performance
by the Company of this Agreement or the issuance and sale of the shares, except
such filings and consents as may be required and have been or at the initial
closing will have been made or obtained under the laws of the United States
federal and state securities laws.
 
 
 
2

--------------------------------------------------------------------------------

 

 
(g) The execution, delivery and performance of this Agreement and the issuance
of the Common Shares will not violate or result in a breach of, or entitle any
party (with or without the giving of notice or the passage of time or both) to
terminate or call a default under any agreement or violate or result in a breach
of any term of the Company's Articles of Incorporation or Bylaws of, or violate
any law, rule, regulation, order, judgment or decree binding upon, the Company,
or to which any of its operations, businesses, properties or assets are subject,
the breach, termination or violation of which, or default under which, would
have a material adverse effect on the operations, business, properties or assets
of the Company.


(h) The Common Shares will be validly authorized and, if and when issued in
accordance with the terms and conditions set forth in this Agreement, will be
validly issued, fully paid and non-assessable without any personal liability
attaching to the ownership thereof, and will not be issued in violation of any
preemptive or other rights of stockholders.


(i)This Agreement does not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading.


2.2.           The Purchaser hereby represents and warrants to, and agrees with,
the Company as follows:


(a) The Purchaser is an “Accredited Investor” as that term is defined in Rule
501 (a) of Regulation D promulgated under the Securities Act, and as
specifically indicated in Exhibit I attached to this Agreement.


(b) The Purchaser is a “Sophisticated Investor” as that term is defined in Rule
506(b)(2)(ii) of Regulation D promulgated under the Securities Act.


(c)  The Purchaser is a resident of the jurisdiction set forth immediately below
his name on the signature pages hereto.


(d) The Purchaser is familiar with the Company's business, plans and financial
condition, the terms of the offering and any other matters relating to the
offering, the Purchaser has received all materials which have been requested by
the undersigned, has had a reasonable opportunity to ask questions of the
Company and its representatives, and the Company has answered all inquiries that
the Purchaser or the Purchaser representatives have put to it. The Purchaser has
had access to all additional information necessary to verify the accuracy of the
information set forth herein and any other materials furnished herewith, and
have taken all the steps necessary to evaluate the merits and risks of an
investment as proposed hereunder.
 
 
 
3

--------------------------------------------------------------------------------

 

 
(h) The Purchaser (or the undersigned's purchaser representative) has such
knowledge and experience in finance, securities, taxation, investments and other
business matters so as to be able to protect the interests of the Purchaser in
connection with this transaction, and the undersigned's investment in the
Company hereunder is not material when compared to the undersigned's total
financial capacity.


(i) The Purchaser understands the various risks of an investment in the Company
as proposed herein and can afford to bear such risks, including, without
limitation, the risks of losing the entire investment.


(j) The Purchaser acknowledges that a limited market for the Common Shares
presently exists and none may develop in the future and that the Purchaser may
find it impossible to liquidate the investment at a time when it may be
desirable to do so, or at any other time.


(k) The Purchaser has been advised by the Company that none of the Common Shares
has been registered under the Securities Act, that the Common Stock will be
issued on the basis of the statutory exemption provided by Regulation D or
Regulation S promulgated under the Securities Act, or both, relating to
transactions by an issuer not involving any public offering and under similar
exemptions under certain state securities laws; that this transaction has not
been reviewed by, passed on or submitted to any federal or state agency or
self-regulatory organization where an exemption is being relied upon; and that
the Company's reliance thereon is based in part upon the representations made by
the Purchaser in this Agreement.


(l) The Purchaser acknowledges that the Purchaser has been informed by the
Company of or is otherwise familiar with, the nature of the limitations imposed
by the Securities Act and the rules and regulations thereunder on the transfer
of the securities. In particular, the Purchaser agrees that no sale, assignment
or transfer of any of the securities shall be valid or effective, and the
Company shall not be required to give any effect to such a sale, assignment or
transfer, unless (i) the sale, assignment or transfer of such securities is
registered under the Securities Act, it being understood that the securities are
not currently registered for sale and that the Company has no obligation or
intention to so register the securities, except as contemplated by the terms of
this Agreement or (ii) such securities are sold, assigned or transferred in
accordance with all the requirements and limitations of Rule 144 under the
Securities Act (it being understood that Rule 144 is not available at the
present time for the sale of the securities), or (iii) such sale, assignment or
transfer is otherwise exempt from registration under the Securities Act,
including Regulation S promulgated thereunder. The Purchaser further understands
that an opinion of counsel and other documents may be required to transfer the
securities.


(m)  The Purchaser acknowledges that the securities shall be subject to a stop
transfer order and the certificate or certificates evidencing any Common Shares
shall bear the following or a substantially similar legend or such other legend
as may appear on the forms of securities and such other legends as may be
required by state blue sky laws:
 
 
 
4

--------------------------------------------------------------------------------

 

 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 OR THE SECURITIES OR “BLUE SKY” LAWS OF ANY STATE OF
THE UNITED STATES.  THE SECURITIES MAY NOT BE REOFFERED, SOLD, TRANSFERRED,
PLEDGED, ASSIGNED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS, OR
UNLESS REOFFERED, SOLD, TRANSFERRED, PLEDGED, ASSIGNED OR OTHERWISE DISPOSED OF
PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE
LAWS.
 
(n) The Purchaser will acquire the Common Shares for the Purchaser's own account
(or for the joint account of the Purchaser and the Purchaser's spouse either in
joint tenancy, tenancy by the entirety or tenancy in common) for investment and
not with a view to the sale or distribution thereof or the granting of any
participation therein, and has no present intention of distributing or selling
to others any of such interest or granting any participation therein.


(o)  No representation, guarantee or warranty has been made to the Purchaser by
any broker, the Company, any of the officers, directors, stockholders, partners,
employees or agents of either of them, or any other persons, whether expressly
or by implication, that:


(i) the Company or the Purchaser will realize any given percentage of profits
and/or amount or type of consideration, profit or loss as a result of the
Company's activities or the Purchaser's investment in the Company; or


(ii) the past performance or experience of the management of the Company, or of
any other person, will in any way indicate the predictable results of the
ownership of the Securities or of the Company's activities.


(p) The Purchaser acknowledges that the representations, warranties and
agreements made by the Purchaser herein shall survive the execution and delivery
of this Agreement and the purchase of the Common Shares


2.3   Additional Representations and Warranties of Non-United States Persons.


(a)           At the time the Purchaser was offered the Common Shares, it was
not, and at the date hereof, is not a “U.S. Person” which is defined below:


(A)           Any natural person resident in the United States;
 
 
 
5

--------------------------------------------------------------------------------

 

 
 
(B)
Any partnership or corporation organized or incorporated under the laws of the
United States;



 
(C)
Any estate of which any executor or administrator is a U.S. person;

 
 
(D)
Any trust of which any trustee is a U.S. person;

  
 
(E)
Any agency or branch of a foreign entity located in the United States;



 
(F)
Any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;



 
(G)
Any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident of the United States; and



 
(H)
Any partnership or corporation if (i) organized or incorporated under the laws
of any foreign jurisdiction and (ii) formed by a U.S. person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, and owned, by accredited investors (as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act) who
are not natural persons, estates or trusts.



“United States” or “U.S.” means the United States of America, its territories
and possessions, any State of the United States, and the District of Columbia.


(b)           The Purchaser understands that no action has been or will be taken
in any jurisdiction by the Company that would permit a public offering of the
Common Shares in any country or jurisdiction where action for that purpose is
required.


(c)           The Purchaser (i) as of the execution date of this Agreement is
not located within the United States, and (ii) is not purchasing the Common
Shares for the account or benefit of any U.S. person except in accordance with
one or more available exemptions from the registration requirements of the
Securities Act or in a transaction not subject thereto.


(d)           The Purchaser will not resell the Common Shares except in
accordance with the provisions of Regulation S (Rule 901 through 905 and
Preliminary Notes thereto), pursuant to a registration under the Securities Act,
or pursuant to an available exemption from registration; and agrees not to
engage in hedging transactions with regard to such securities unless in
compliance with the Securities Act.


(e)           The Purchaser will not engage in hedging transactions with regard
to shares of the Company prior to the expiration of the distribution compliance
period specified in Category 2 or 3 (paragraph (b)(2) or (b)(3)) in Rule 903 of
Regulation S, as applicable, unless in compliance with the Securities Act; and
as applicable, shall include statements to the effect that the securities have
not been registered under the Securities Act and may not be offered or sold in
the United States or to U.S. persons (other than distributors) unless the
securities are registered under the Securities Act, or an exemption from the
registration requirements of the Securities Act is available.
 
 
 
6

--------------------------------------------------------------------------------

 
 
(f)           No form of “directed selling efforts” (as defined in Rule 902 of
Regulation S under the Securities Act), general solicitation or general
advertising in violation of the Securities Act has been or will be used nor will
any offers by means of any directed selling efforts in the United States be made
by the Purchaser or any of their representatives in connection with the offer
and sale of the Common Shares.


 
 3.            Covenants of the Company and Purchaser.
 
(a)   The Company and the Purchaser are liable for, and shall pay, their own
expenses incurred in connection with the negotiation, preparation, execution and
delivery of this Agreement, including, without limitation, attorneys’ and
consultants’ fees and expenses.
 
(b)   As long as the Purchaser owns any of the Common Shares, the Company will
conduct its business in compliance with all applicable laws, rules and
regulations of the jurisdictions in which it is conducting business (including,
without limitation, all applicable local, state and federal environmental laws
and regulations), except for those laws, rules and regulations the failure to
comply with which would not have a material adverse effect.
 
4.    Indemnification. The Purchaser understands the meaning and legal
consequences of the representations and warranties contained in Section 2.2, and
agrees to indemnify and hold harmless the Company and each member, officer,
employee, agent or representative thereof against any and all loss, damage or
liability due to or arising out of a breach of any representation or warranty,
or breach or failure to comply with any covenant, of the Purchaser, whether
contained in this Agreement. Notwithstanding any of the representations,
warranties, acknowledgments or agreements made herein by the Purchaser, the
Purchaser does not thereby or in any other manner waive any rights granted to
the Purchaser under federal or state securities laws.


5.    Additional Information. The Purchaser hereby acknowledges and agrees that
the Company may make or cause to be made such further inquiry and obtain such
additional information as they may deem appropriate, with regard to the
suitability of the Purchaser.


6.   Modification. Neither this Agreement nor any provisions hereof shall be
waived, modified, discharged or terminated or by an instrument in writing signed
by the party against whom any such waiver, modification, discharge or
termination is sought.
 
 
7

--------------------------------------------------------------------------------

 
 
7.   Notices.  Any notice, demand or other communication that any party hereto
may be required, or may elect, to give to anyone interested hereunder shall be
deemed given (a) three (3) business days after mailing if sent by registered or
certified mail, return receipt requested, addressed to such address as may be
given herein, (b) immediately if delivered personally at such address, including
by overnight delivery service, or (c) immediately if communicated by facsimile
to the person entitled to such notice, provided, however, that acknowledgment of
the receipt of such facsimile notice is returned to the person giving notice, it
being understood that such acknowledgment shall not be unreasonably
withheld.  The addresses for such communications shall be:
 
 

  (a) If to the Purchaser:   Foshan Royal Investment Ltd.       Room 301, 25
Spring Street       Princeton, NJ 08542       Tel: (415) 601 9788              
    (b) If to the Company: Apextalk Holdings, Inc.       637 Howard Street      
San Francisco, CA 94105       Tel: (888)228-2829             with a copy (which
does not constitute a notice) to:               Anslow & Jaclin, LLP       195
Route 9 South, Suite 204       Manalapan, NJ 07726       Tel.: 732-409-1212

 
8.   Counterparts. This Agreement may be executed through the use of separate
signature pages or in any number of counterparts, and each such counterpart
shall, for all purposes, constitute one agreement binding on all parties,
notwithstanding that all parties are not signatories to the same counterpart.


9.   Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the subject matter hereof and there are no
representations, covenants or other agreements except as stated or referred to
herein.


10.   Severability. Each provision of this Agreement is intended to be severable
from every other provision, and the invalidity or illegality of any Portion
hereof shall not affect the validity or legality of the remainder hereof.


11.   Assignability. This Agreement is not transferable or assignable by the
Purchaser.


12.   Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California as applied to residents of
that State executing contracts wholly to be performed in that State without
regard to conflicts of laws principles.
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.
 

  APEXTALK HOLDING, INC.            
By:
/s/ Hui Liu       Name: Hui Liu       Title: Chief Executive Officer          

 

  FOSHAN ROYAL INVESTMENT, LTD.          
 
By:
­­­­­­­­­­­­/s/ Guang Rong Zhou       Name:  Guang Rong Zhou       Title:  Chief
Executive Officer          


 
 
9